DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, none of the prior art fairly teaches or suggest a fluorescent oxygen sensing ink suitable for forming a moisture-resistant film for use in liquid environments, comprising: at least one organic solvent; at least one polymer binder disposed in the at least one organic solvent; and an oxygen-sensitive fluorescent dye disposed in the at least one organic solvent; wherein the oxygen-sensitive fluorescent dye and the at least one polymer interact to form a moisture-resistant film for use in liquid environments and that emits light within the visible light range in response to excitation light within the visible light range to measure dissolved oxygen levels in liquid. The prior art teaches similar inks (see Leonard et al. (WO-2009037477-A1). However, there is no suggestion or motivation to modify the prior art to provide a moisture resistant film for use in liquid environments, in combination with the other limitations of the claim. As such independent claim 1 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to independent claim 9, none of the prior art fairly teaches or suggest an oxygen sensing wound dressing, comprising: a substrate; at least one fluid channel bonded to the substrate; and an oxygen sensing ink printed on the substrate; wherein the oxygen sensing ink comprises: at least one organic solvent; at least one polymer binder; and an oxygen-sensitive dye capable of fluorescing in the presence of oxygen. The prior art teaches similar inks (see Leonard et al. (WO-2009037477-A1). However, there is no suggestion or motivation to modify the prior art to provide an oxygen sensing wound dressing having at least one channel bonded to the substrate, in combination with the other limitations of the claim. As such independent claim 9 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to independent claim 16, none of the prior art fairly teaches or suggest a method of fabricating an oxygen sensor for use in liquid environments, the method comprising: providing a substrate; providing an oxygen sensing ink, comprising: at least one organic solvent; at least one polymer binder; and an oxygen-sensitive fluorescent dye that emits light within the visible light range in response to excitation light within the visible light range; and printing the oxygen sensing ink on a surface of the substrate to form a moisture-resistant film that is suitable for use in liquid environments to measure dissolved oxygen concentration of liquids. The prior art teaches similar inks (see Leonard et al. (WO-2009037477-A1). However, there is no suggestion or motivation to modify the prior art to arrive at the claimed method to provide a moisture resistant film for use in liquid environments, in combination with the other limitations of the claim. As such independent claim 16 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to independent claim 19, none of the prior art fairly teaches or suggest a method of fabricating an oxygen sensor, the method comprising: providing a substrate; providing an oxygen sensing ink, comprising: at least one organic solvent; at least one polymer binder; and an oxygen-sensitive fluorescent dye; printing the oxygen sensing ink on a surface of the substrate; and treating the surface of the substrate, to alter a surface energy of the surface, by at least one of a UV treatment, a corona treatment, a plasma treatment, sintering, or laser engraving. The prior art teaches similar inks (see Leonard et al. (WO-2009037477-A1). However, there is no suggestion or motivation to modify the prior art to arrive at the claimed method including fabricating a sensor, in combination with the other limitations of the claim. As such independent claim 19 is seen as novel and non-obvious over the prior art, and deemed allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
With respect to independent claim 21, none of the prior art fairly teaches or suggest a fluorescent oxygen sensing ink suitable for forming a moisture-resistant film for use in liquid environments, comprising: at least one organic solvent; at least one polymer binder disposed in the at least one organic solvent; and an oxygen-sensitive fluorescent dye disposed in the at least one organic solvent; wherein the oxygen-sensitive fluorescent dye and the at least one polymer interact to form a moisture-resistant film for use in liquid environments and that emits light within the visible light range in response to excitation light within the visible light range to measure dissolved oxygen levels in liquid. The prior art teaches similar inks (see Leonard et al. (WO-2009037477-A1). However, there is no suggestion or motivation to modify the prior art to provide a moisture resistant film, in combination with the other limitations of the claim. As such independent claim 21 is seen as novel and non-obvious over the prior art, and deemed allowable.
	With respect to the dependent claims, they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734